DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/6/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Applicant has not appeared to have filed the extended European Search Report listed in the IDS and therefore has not been considered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 1, the limitation “a combustor” should be “a main combustor”. Subsequently at line 19, “a main combustor” should be “the main combustor”. Line 15, “the passage for pressurized oxygen containing gas” should be “the passage for the pressurized oxygen containing gas”. Line 25 also contains the same limitation.  Appropriate correction is required.
	Claim 2, line 3, the limitation “combustion products” should be “the combustion products”. 
	Claim 4, the limitation “pressurized oxygen containing gas” should be “the pressurized oxygen containing gas” at lines 2 and 4. 
	Claim 5, the limitation “pressurized oxygen containing gas” should be “the pressurized oxygen containing gas” at lines 2 and 4. 
	Claim 10, line 24, “wherein that the passage for pressurized oxygen containing gas” is grammatically incorrect and should be “wherein the passage for the pressurized oxygen containing gas”. The Applicant is required to review the claims to correct all incidents of antecedent basis issues such as that showing up at line 34. 
	Claim 10 is objected to because of the following informalities:  at line 2, the limitation “a combustor” should be “a main combustor”. Subsequently at line 28, “a main combustor” should be “the main combustor”.
	Claim 13, “the source of pressurized oxygen containing gas” should be “the source of the pressurized oxygen containing gas”. 
	Claim 14, “the source of pressurized oxygen containing gas” should be “the source of the pressurized oxygen containing gas”. 
	Claim 15, “the source of pressurized oxygen containing gas” should be “the source of the pressurized oxygen containing gas”. “source of air” should be “a source of second air” or the like to distinguish from the previously recited source of pressurized air. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 10, the limitation “fuel and gas from the external source…. and a source of pressurized air… a source of liquid fuel… a source of pressurized oxygen containing gas…” is not disclosed in the original disclosure. The disclosure does not provide for 4 (or possibly 5) lines as previously discussed in the last office action. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the limitation “so that both the passage for pressurized oxygen containing gas of the cap and from the air passage both feed into the inlet of the fuel injector” is grammatically incorrect and does not make sense. The limitation the inlet of the fuel injector lacks antecedent basis. Furthermore, it appears the recitation is intended to read “so that both the pressurized oxygen containing gas from the passage for the pressurized oxygen containing gas in the cap and the pressurized air from the air passage both feed into the fuel injector”. 
	Claim 10, line 16, the limitation “gas” renders the claim indefinite because its unclear whether this is the pressurized oxygen containing gas previously recited or not. 
	Claim 10, line 16, the limitation “the external source” lacks antecedent basis. 
	Claim 10, line 20, the limitation “the at least one glow plug seat is a first glow plug seat in a plurality of glow plug seats” renders the claim indefinite because its unclear how at least one glow plug seat can be a first glow plug seat, i.e. how can a plurality of glow plug seats be one glow plug seat. The limitation appears to intend that “the at least one glow plug seat includes a first glow plug seat of a plurality of glow plug seats”. 
	Claim 10, line 22, “an air passage” renders the claim indefinite because its unclear whether this is the previously claimed air passage or not. 
	Claim 10, lines 30, 32, 34, the limitations “a source of pressurized air external”; “a source of liquid fuel external”; and “a source of pressurized oxygen containing gas external” renders the claim indefinite because: 1) its unclear whether these sources are the same as that claimed in line 16 or not; 2) its unclear whether the liquid fuel is the same as the fuel previously claimed or not; 3) it still remains unclear how many fluid lines are being claimed. Previously the claims recite a gas, a pressurized oxygen containing gas, pressurize air, fuel and liquid fuel. While it appears these lines are being interchangeably used, the Examiner notes that the specification does not support these many lines. 
Allowable Subject Matter
Claims 1-2, 4-5, 10, 12-15 would be allowed pending resolution of the issues identified above.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the closest prior art of record is clearly Prociw US 9,567,912 which discloses a torch ignitor for a GT combustor having a configuration with the cap oriented as claimed in fig. 6, and further the cap receiving an air flow 152, a fuel flow 154, and a pressurized oxygen containing gas flow 190, fig. 17, radially inward of a plurality of glow plug ignitors, fig. 21. However, Prociw does not appear to teach that the passage for pressurized oxygen containing gas is at least partially within the air passage of the cap. Rather the passages terminate at an “air passage” 184 to tangentially inject each fluid.
Regarding claim 10, the prior art does not teach or fairly suggest a fuel injector having a liquid fuel passage, having fuel, gas from an external source, a source for pressurized air, a source for liquid fuel, a source for pressurized oxygen containing gas in combination with the remaining limitations. The Examiner notes that the specification does not appear to support the limitations either. The Examiner notes that if 3 lines are being claimed, Prociw does appear to anticipate claim 10 since the pressurized oxygen gas line is laterally inward of the glow plugs. The Examiner does note however that Prociw does not appear to provide lateral placement of the pressurized oxygen containing gas line in a manner that the line is radially outward from the ring of glow plugs at the injection point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
With regard to the Applicant’s arguments relating to claim 10, the Examiner notes that the Applicant has still not corrected the issues previously identified in the last filed office action. The claims still present a new matter issue. 
Furthermore, the Examiner is providing notice to the Applicant that the originally elected embodiment is figure 2, where up until the amendments of 10/6/2022, the claim was ambiguous as to the nature of the lateral gas passages. Figure 2 shows that the lateral air passages 28. However, this claim amendment makes clear now that the oxygen containing gas is the line that is lateral from the plugs. Such feature appears to be implicating fig. 4 where such figure has been withdrawn from consideration. The Applicant is required to stay within the elected embodiment. 
Applicant’s failure to correct the issues previously raised will continue to delay prosecution. The Applicant is advised to carefully review amendments before submission and to verify that information is properly disclosed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741